Title: From Thomas Jefferson to John Mason, 20 November 1793
From: Jefferson, Thomas
To: Mason, John



Dear Sir
Philadelphia Nov. 20. 1793.

Being now returned to the neighborhood of Philadelphia, and business resumed in that place, I will pay on sight Mr. Fenwick’s draught: be pleased to accompany it with your own for the little disbursements made for me about the box of books &c. or if you prefer it, write me the amount of the whole, and I will remit you a bank post-note on the collector of George town by the return of the post which brings your letter. I am with great esteem Dr. Sir Your most obedt. servt

Th: Jefferson

